ACCEPTED
                                                                                         03-14-00197-CV
                                                                                                4127640
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    2/12/2015 1:54:59 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                           NO. 03-14-00197-CV
           __________________________________________________
                                                           FILED IN
                                                     3rd COURT OF APPEALS
                       IN THE COURT OF APPEALS           AUSTIN, TEXAS
                  THIRD JUDICIAL DISTRICT OF TEXAS2/12/2015 1:54:59 PM
                               AT AUSTIN               JEFFREY D. KYLE
            ________________________________________________Clerk

                 GRAPHIC PACKAGING CORPORATION,
                             Appellant

                                         v.

     GLENN HEGAR, COMPTROLLER OF PUBLIC ACCOUNTS
                OF THE STATE OF TEXAS; AND
   KEN PAXTON, ATTORNEY GENERAL OF THE STATE OF TEXAS,
                         Appellees.


         UNOPPOSED, CORRECTED FIRST MOTION FOR
     EXTENSION OF TIME TO FILE APPELLANT’S REPLY BRIEF


TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellant Graphic Packaging Corporation moves pursuant to Rules 10.5(b)

and 38.6(d) of the Texas Rules of Appellate Procedure, asking that this Court grant a

30-day extension of time for filing its Appellant’s Reply Brief from February 17 to

March 19, 2015.     This Motion is UNOPPOSED by Appellees Glenn Hegar,

Comptroller of Public Accounts of the State of Texas, and Ken Paxton, Attorney

General of the State of Texas. This Corrected Motion is filed in regard to Paragraph

9 below.



                                         1
                             I. INTRODUCTION

      1.    Appellant is Graphic Packaging Corporation. (“Appellant”).

      2.    Appellees are Glenn Hegar, Comptroller of Public Accounts of the

State of Texas, and Ken Paxton, Attorney General of the State of Texas.

(“Appellees”).

      3.    No rule provides a deadline to file this Motion to Extend. See Tex. R.

App. P. 38.6(d).

                      II. ARGUMENT & AUTHORITIES

      4.    The Court has authority under Texas Rule of Appellate Procedure

38.6(d) to extend the time to file Appellant’s Reply Brief. This Motion is filed in

accordance with Texas Rule of Appellate Procedure 10.5(b)(1).

      5.    Appellant’s Brief is currently due on Tuesday, February 17, 2015

(following President’s Day, a court holiday, on February 16).

      6.    The undersigned counsel for Appellants have had several pending

deadlines and professional obligations since the filing of Appellee’s Brief, which

have prevented them from being able to complete the Reply Brief by February 17,

and they have additional deadlines and obligations in the coming weeks that

necessitate the 30-day extension now sought without opposition. More specifically,

these deadlines include the following for Appellant’s counsel:


                                         2
             a.    Jimmy Martens: (1) travel to Lubbock, Texas on January 28-30

to teach a tax seminar; (2) attending and speaking at the Texas Society of Certified

Public Accountants conference on February 27; (3) discovery responses due in

pending litigation on March 2 and March 12; and (4) a case-dispositive, contested

hearing in district court on March 9.

             b.    Amanda Taylor: (1) Respondent’s Brief on the Merits due in the

Texas Supreme Court on February 2 (No. 14-0307); (2) Respondent’s Response to

Petition for Review due in Texas Supreme Court on February 11 (No., 14-0336,

Ward); (3) Petitioner’s Reply in Support of Petition for Review due in the Texas

Supreme Court on February 20 (No. 14-0647); and (4) Appellants’ Reply Brief due

in this Court on March 5 (No. 03-14-00510-CV).

             c.    Amy Silverstein: (1) Appeal of Alon Inc., Opening Brief due at

the California Board of Equalization on February 17; (2) Kimberly-Clark Corp. v.

Minn. Commissioner of Revenue, Reply Summary Judgment Brief due on February

20; (3) Appeal of Maersk Inc., Opening Brief due at the California Board of

Equalization on February 22; (4) Coblentz v. San Francisco, Reply regarding

Petition for Review due in California Supreme Court on March 5; and (5) Gillette

Commercial Operations v. Mich. Department of the Treasury, Opening Brief due at

the Court of Appeals on March 17.




                                         3
      7.     Appellant therefore requests a 30-day extension of its brief-filing

deadline.

      8.     The requested extension of Appellant’s Reply Brief deadline will not

prejudice any party.

      9.     No extensions of time have previously been requested by or granted to

Appellant regarding its Reply Brief. Appellant was granted three extensions of

time for its opening brief, and Appellee was granted four extensions of time for its

opening brief.

      10.    The $10.00 filing fee has been submitted in connection with this

Motion.

                                   III. PRAYER

      For these reasons, Appellant respectfully prays, without any opposition of

Appellees, that this Court grant an extension of time to file Appellant’s Reply Brief

from February 17 to March 19, 2015, which is 30 days from the current deadline.




                                         4
Respectfully submitted,

MARTENS, TODD, LEONARD, TAYLOR & AHLRICH
301 Congress Ave., Suite 1950
Austin, Texas 78701
Telephone: (512) 542-9898
Telecopier: (512) 542-9899

By:       /s/ Amanda G. Taylor
      Amanda Taylor
      ataylor@textaxlaw.com
      State Bar No. 24045921
      James F. Martens
      jmartens@textaxlaw.com
      State Bar No. 13050720
      Lacy L. Leonard
      lleonard@textaxlaw.com
      State Bar No. 24040561
      Danielle V. Ahlrich
      dahlrich@textaxlaw.com
      State Bar No. 24059215

  SILVERSTEIN & P OMERANTZ , LLP
  12 Gough Street, 2nd Floor
  San Francisco, California 94103
  (415) 593-3502
  (415) 593-3501 (Facsimile)

  By: /s/ Amy Silverstein
     Amy L. Silverstein
     Asilverstein@sptaxlaw.com
     California State Bar No. 154221


  ATTORNEYS FOR APPELLANT
  GRAPHIC PACKAGING CORPORATION




           5
                      CERTIFICATE OF CONFERENCE

      As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that
counsel for Appellant has conferred with counsel for Appellee, Mr. Rance Craft,
about the merits of this Motion on February 11, 2015. Mr. Craft does not oppose
this Motion.

                                      /s/ Amanda G. Taylor
                                      Amanda G. Taylor


                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Unopposed First
Motion for Extension of Time to File Appellant’s Brief has been electronically filed
and served on all counsel below on February 12, 2015.

      Rance Craft
      Assistant Solicitor General
      OFFICE OF THE ATTORNEY GENERAL
      P.O. Box 12548 (MC 059)
      Austin, Texas 78711-2548
      (512) 936-2872
      (512) 474-2697 [fax]
      rance.craft@texasattorneygeneral.gov

      Cynthia A. Morales
      Assistant Attorney General
      OFFICE OF THE ATTORNEY GENERAL,
      FINANCIAL AND TAX LITIGATION DIVISION,
      P.O. Box 12548
      Austin, Texas 78711
      (512) 463-8897
      (512) 477-2348 [fax]
      cynthia.morales@texasattorneygeneral.gov

                                      /s/ Amanda G. Taylor
                                      Amanda G. Taylor



                                         6